Webb, Judge.
The probation of Samuel A. Peluso, Jr. was revoked. after hearing, and in this appeal he contends that the verdict and judgment of the trial court are not supported by the evidence and are contrary to the law and the evidence, and that the trial court abused its discretion. Peluso was under a seven-year probation sentence for theft by taking. Peluso v. State, 139 Ga. App. 433 (228 SE2d 395) (1976). We affirm.
The record clearly shows that Peluso had violated the terms of his probation sentence. He had entered a plea of guilty to the offense of "no proof of insurance and following top closely, causing an accident,” a violation of the criminal laws of this state. Code Ann. §§ 56-9915.2, 68A-102; 68A-310.
We find no abuse of discretion on the part of the trial judge. Even slight evidence of misconduct of the probationer is sufficient. Patat v. State, 142 Ga. App. 398 (236 SE2d 143) (1977).

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.

E. Byron Smith, District Attorney, Kenneth R. Waldrep, Assistant District Attorney, for appellee.